  Case 3:19-cv-00652-DJH Document 1 Filed 09/13/19 Page 1 of 13 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION


 ELECTRICAL WORKERS LOCAL 369
 BENEFIT FUND
                                                         Case No. 3:19-CV-652-DJH
 and

 ELECTRICAL WORKERS LOCAL 369
 RETIREMENT FUND

 and

 LOUISVILLE ELECTRICAL JOINT
 APPRENTICESHIP & TRAINING
 COMMITTEE

 and

 INTERNATIONAL BROTHERHOOD OF
 ELECTRICAL WORKERS, AFL-CIO,
 LOCAL UNION NO. 369

        Plaintiffs,

 v.

 CHURCHMAN ELECTRIC &
 TECHNOLOGIES, LLC

 and

 MARK A. CHURCHMAN

        Defendants.



                                        COMPLAINT

       Plaintiffs, by undersigned counsel, complain as follows:
       1.     Plaintiffs, Electrical Workers Local 369 Benefit Fund, Electrical Workers Local

369 Retirement Fund, and Louisville Electrical Joint Apprenticeship & Training Committee are


                                               1
   Case 3:19-cv-00652-DJH Document 1 Filed 09/13/19 Page 2 of 13 PageID #: 2




multiemployer benefit plans (“the Plans”), and Plaintiff, International Brotherhood of Electrical

Workers, AFL-CIO, Local Union No. 369 is a labor organization in Louisville, Kentucky.

Defendants, Churchman Electric & Technologies, LLC and Mark A. Churchman are employers

that are obligated to make contributions to the Plans based upon contractually agreed rates so that

Defendants’ employees may participant and receive the employee benefits provided by the Plans.

When employers like Defendants refuse to remit contributions to the Plans as contractually

required, the benefits provided by the Plans are put at risk. The Trustees of the Plans have a

fiduciary duty to attempt to collect all amounts due to the Plans, and therefore must act accordingly.

Defendants have refused or otherwise failed to make contributions to the Plans as contractually

required, and thus this suit is levied.

                                  JURISDICTION AND VENUE

        2.      This action arises under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001, et seq. (2014). Jurisdiction is conferred upon this Court pursuant

to ERISA §§ 502 and 515, 29 U.S.C. §§ 1132 and 1145, as this is a suit against an employer for

failure to remit contributions to employee benefit funds. Jurisdiction is also conferred upon this

Court pursuant to Section 301(a) of the Labor Management Relations Act of 1947 (“LMRA”), 29

U.S.C. §185(a), as this suit alleges violations of a collective bargaining agreement involving an

employer and labor organization.

        3.      Venue is appropriate in this Court under Section 502(e)(2) of ERISA, 29 U.S.C. §

1132(e)(2) because the Plans are administered, the Defendants reside, and the breach giving rise

to this cause of action occurred within the jurisdiction of the U.S. District Court for the Western

District of Kentucky, Louisville Division.




                                                  2
  Case 3:19-cv-00652-DJH Document 1 Filed 09/13/19 Page 3 of 13 PageID #: 3




                                          PARTIES

       4.     Plaintiff, Electrical Workers Local 369 Benefit Fund (“Benefit Fund”), is a

multiemployer employee benefit plan and employee welfare benefit plan within the meaning of

ERISA § 3(37)(A), 29 U.S.C. § 1002(37)(A); ERISA § 3(3), 29 U.S.C. § 1002(3) and ERISA §

3(1)(A), 29 U.S.C. § 1002(1)(A). The Benefit Fund is administered at 906 Minoma Avenue,

Louisville, KY 40217.

       5.     Plaintiff, Electrical Workers Local 369 Retirement Fund (“Retirement Fund”) is a

multiemployer employee benefit plan and employee pension benefit plan within the meaning of

ERISA § 3(2)(A), 29 U.S.C. § 1002(2)(A). The Retirement Fund is administered at 906 Minoma

Avenue, Louisville, KY 40217.

       6.     Plaintiff, Louisville Electrical Joint Apprenticeship & Training Committee

(“JATC”) is a multiemployer benefit plan and employee welfare benefit plan within the meaning

of ERISA § 3(1), 29 U.S.C. 1002(1). The JATC is administered at 4315 Preston Hwy, #100,

Louisville, KY 40213.

       7.     Plaintiff, International Brotherhood of Electrical Workers, AFL-CIO, Local Union

No. 369 (“Union”), is a labor organization as defined in 29 U.S.C. §152(5) and an employee

organization under ERISA § 3(4), 29 U.S.C. §1002(4), which represents employees for the purpose

of collective bargaining in an industry affecting commerce as defined in 29 U.S.C. § 152(7). The

Union’s principal place of business is located at 4315 Preston Hwy, Louisville, KY 40213.

       8.     Defendant, Churchman Electric & Technologies, LLC (“Limited Liability

Company”), is a limited liability company organized under the laws of the Commonwealth of

Kentucky which was organized in July 2015 and administratively dissolved by the Kentucky

Secretary of State on October 1, 2016. Upon information and belief, the Limited Liability


                                               3
  Case 3:19-cv-00652-DJH Document 1 Filed 09/13/19 Page 4 of 13 PageID #: 4




Company maintained its principal place of business in Jefferson County, Kentucky and has a

mailing address of P.O. Box 21341, Louisville, KY 40221.

       9.      Mark A. Churchman is an individual who was the Owner and Member of

Churchman Electric & Technologies, LLC. Following the dissolution of the Limited Liability

Company, Churchman has continued the business as a sole proprietor, using the trade name

Churchman Electric and Technologies. Upon information and belief, Churchman resides at 318

Westport Drive, Louisville, KY 40207.

                                      RELEVANT FACTS

       10.     The Electrical Workers Local 369 Benefit Fund was established by an Agreement

and Declaration of Trust (“Benefit Fund Trust Agreement”), for the purpose of providing

employee health and welfare benefits. (Exhibit A, Benefit Fund Trust Agreement, Preamble, p. 2).

The Benefit Fund is an employee welfare plan as defined in ERISA § 3(3), 29 U.S.C. § 1002(3);

and ERISA § 3(1)(A), 29 U.S.C. § 1002(1)(A) and is a multiemployer plan as defined by ERISA

§ 3(37)(A), 29 U.S.C. § 1002(37)(A).

       11.     The Benefit Fund is administered by a joint Board of Trustees composed of an equal

number of employee and employer representatives, as required by LMRA § 302(c)(5); 29 U.S.C.

§ 186(c)(5). The “plan sponsor” of the Benefit Fund, as defined by 29 U.S.C. § 1002(16)(B)(iii);

ERISA § 3(16)(B)(iii), is the Benefit Fund Trustees.

       12.     The Benefit Fund Trustees are vested with the authority to collect employer

contributions due to the Benefit Fund, and to make rules and regulations. (Exhibit A, Benefit Fund

Trust Agreement, Article VII at Section 7.1(1) and 2(f), pp. 53, 55). Pursuant to this authority, the

Benefit Fund Trustees adopted the Delinquency Policy. (Exhibit B, Benefit Fund Delinquency

Policy).

                                                 4
  Case 3:19-cv-00652-DJH Document 1 Filed 09/13/19 Page 5 of 13 PageID #: 5




       13.     The Electrical Workers Local 369 Retirement Fund was established by an

Agreement and Declaration of Trust (“Retirement Fund Trust Agreement”), for the purpose of

providing retirement and related benefits. (Exhibit C, Retirement Fund Trust Agreement, Article

II, Sec. 2.2, p. 7). The Retirement Fund is an “employee pension benefit plan” as defined by ERISA

§§ 3(2) and 3(3); 29 U.S.C. § 1002(2) and is a multiemployer plan as defined by ERISA § 3(37)

and 4001(a)(3); 29 U.S.C. § 1002(37).

       14.     The Retirement Fund is administered by a joint Board of Trustees composed of an

equal number of employee and employer representatives, as required by LMRA § 302(c)(5); 29

U.S.C. § 186(c)(5). The “plan sponsor” of the Retirement Fund, as defined by 29 U.S.C. §

1002(16)(B)(iii); ERISA § 3(16)(B)(iii), is the Retirement Fund Trustees.

       15.     The Retirement Fund Trustees are vested with the authority to collect employer

contributions due to the Retirement Fund, and to make rules and regulations. (Exhibit C,

Retirement Fund Trust Agreement, Article III, Section 3.2, pp. 10-11). Pursuant to this authority,

the Benefit Fund Trustees adopted the Delinquency Policy. (Exhibit D, Retirement Fund

Delinquency Policy).

       16.     By and through its Owner, Mark A. Churchman, the Limited Liability Company

executed a Letter of Assent with the Union on or about November 15, 2015. (Exhibit E).

       17.     By signing the Letter of Assent, the Limited Liability Company became bound to

the terms of the Inside Labor Agreement between the Union and the Louisville Chapter of the

National Electrical Contractors Association (“CBA”). (Exhibit F, CBA).

       18.     As an employer bound by the CBA, the Limited Liability Company became

obligated to remit contributions to the Benefit Fund, Retirement Fund, and JATC, with monthly




                                                5
  Case 3:19-cv-00652-DJH Document 1 Filed 09/13/19 Page 6 of 13 PageID #: 6




reports of the hours worked by employees performing covered work. (Exhibit F, CBA, Article VI

at pp. 33-36).

       19.       As an employer bound by the CBA, the Limited Liability Company became

obligated to withhold working dues from its employees’ wages and to remit the working dues to

the Union on a monthly basis. (Exhibit F, CBA, Article III at p. 22).

       20.       As an employer bound by the CBA, the Limited Liability Company became

obligated to deduct and remit vacation withholdings on a monthly basis. (Exhibit F, CBA, Article

VI at Sec. 6.03).

       21.       Following the dissolution of the Limited Liability Company on October 1, 2016,

Defendant, Mark A. Churchman, continued the business in substantially unchanged form as a

proprietorship and as a result he became bound by the CBA as a successor employer.

       22.       Despite having a contractual obligation to remit contributions and working dues

and vacation withholdings, with reports of hours worked, the Limited Liability Company and

Churchman have refused or otherwise neglected to remit contributions, working dues, and vacation

withholdings with reports of hours worked for the months of January 2019 through the present

day.

       23.       As a result of the Defendants’ conduct, Defendants are liable to Plaintiffs for

delinquent contributions, withholdings, liquidated damages, and accruing interest in an amount yet

to be determined, pursuant to ERISA § 502(g)(2), 29 U.S.C. § 1132(g)(2), and LMRA § 301, 29

U.S.C. § 185.




                                                6
  Case 3:19-cv-00652-DJH Document 1 Filed 09/13/19 Page 7 of 13 PageID #: 7




                                            COUNT I

                                ERISA § 515, 29 U.S.C. § 1145
                   Failure to Remit Contributions, Withholdings and Reports

          24.   Plaintiffs repeat and reallege the allegations set forth above as if fully rewritten

herein.

          25.   As employers bound by the CBA, Defendants became obligated to comply with the

terms of the CBA, Trust Agreements, and Delinquency Policies. (Exhibit F, CBA, pp. 34-35).

          26.   Pursuant to the CBA and/or Delinquency Policy, Defendants are obligated to remit

contributions due to the Benefit Fund, Retirement Fund, and JATC with reports of hours worked

by covered employees by the 15th day of the month following the month in which the work was

performed. (Exhibit F, CBA, pp. 34-35; Exhibit B, Benefit Fund Delinquency Policy, p. 1; Exhibit

D, Retirement Fund Delinquency Policy, p. 1).

          27.   Pursuant to the CBA, Defendants are obligated to withhold working dues from their

employees’ wages on behalf of the Union and remit such working dues to the Union by the 15th

day of the month following the month in which the work was performed. (Exhibit F, CBA at p.

22).

          28.   Despite having a contractual obligation, Defendants have refused or otherwise

failed to submit monthly reports of hours worked by covered employees for the months of January

2019 through present day as required by the CBA and/or Delinquency Policy.

          29.   Despite having a contractual obligation, Defendants have refused or otherwise

failed to remit contributions due to the Benefit Fund, Retirement Fund, and JATC for the months

of January 2019 through present day as required by the CBA, Trust Agreements, and/or

Delinquency Policy.




                                                 7
  Case 3:19-cv-00652-DJH Document 1 Filed 09/13/19 Page 8 of 13 PageID #: 8




          30.   Despite having a contractual obligation, Defendants have refused or otherwise

failed to remit working dues to the Union for the months of January 2019 through present day as

required by the CBA.

          31.   Plaintiffs are unable to ascertain the amount(s) Defendants owe to Plaintiffs in

delinquent contributions, working dues, liquidated damages, and interest for the months of January

2019 through present day.

          32.   Defendants’ actions are in violation of ERISA § 515, 29 U.S.C. § 1145, and

therefore Defendant is liable for delinquent contributions, withholdings, liquidated damages,

interest and attorneys’ fees pursuant to ERISA § 502(g)(2), 29 U.S.C. § 1132(g)(2).

                                            COUNT II

                               LMRA § 301, 29 U.S.C. § 185
      Breach of Contract and Failure to Remit Contributions, Withholdings and Reports

          33.   Plaintiffs repeat and reallege the allegations set forth above as if fully rewritten

herein.

          34.   As employers bound by the CBA, Defendants became obligated to comply with the

terms of the CBA, Trust Agreements, and Delinquency Policies. (Exhibit F, CBA, pp. 34-35).

          35.   Pursuant to the CBA and/or Delinquency Policy, Defendants are obligated to remit

contributions due to the Benefit Fund, Retirement Fund, and JATC with reports of hours worked

by covered employees by the 15th day of the month following the month in which the work was

performed. (Exhibit F, CBA, pp. 34-35; Exhibit B, Benefit Fund Delinquency Policy, p. 1; Exhibit

D, Retirement Fund Delinquency Policy, p. 1).

          36.   Pursuant to the CBA, Defendants are obligated to withhold working dues from its

employees’ wages on behalf of the Union and remit such working dues to the Union by the 15th



                                                 8
  Case 3:19-cv-00652-DJH Document 1 Filed 09/13/19 Page 9 of 13 PageID #: 9




day of the month following the month in which the work was performed. (Exhibit F, CBA at p.

22).

          37.   Despite having a contractual obligation, Defendants have refused or otherwise

failed to submit monthly reports of hours worked by covered employees for the months of January

2019 through present day as required by the CBA and/or Delinquency Policy.

          38.   Despite having a contractual obligation, Defendants have refused or otherwise

failed to remit contributions due to the Benefit Fund, Retirement Fund, and JATC for the months

of January 2019 through present day as required by the CBA, Trust Agreements, and/or

Delinquency Policy.

          39.   Despite having a contractual obligation, Defendants have refused or otherwise

failed to remit working dues and vacation withholdings to the Union for the months of January

2019 through present day as required by the CBA.

          40.   Plaintiffs are unable to ascertain the amount(s) Defendants owe to Plaintiffs in

delinquent contributions, withholdings, liquidated damages, and interest for the months of January

2019 through present day.

          41.   Defendants’ conduct is in breach of the CBA, Trust Agreements, and Delinquency

Policies, and therefore Plaintiff is entitled to relief pursuant to LMRA § 301, 29 U.S.C. § 185.

                                           COUNT III

                                  ERISA § 515, 29 U.S.C. § 1145
                         Failure to Pay Liquidated Damages and Interest

          42.   Plaintiffs repeat and reallege the allegations set forth above as if fully rewritten

herein.

          43.   As employers bound by the CBA, Defendants became obligated to comply with the

terms of the Funds’ Delinquency Policies. (Exhibit F, CBA). Pursuant to the Delinquency

                                                 9
 Case 3:19-cv-00652-DJH Document 1 Filed 09/13/19 Page 10 of 13 PageID #: 10




Policies, contributions due to the Benefit Fund and Retirement Fund which are not received by the

due date will incur interest at the rate of 8% per annum from the due date, plus liquidated damages

equal to 5% or 10% of the delinquent contribution. (Exhibit B, Benefit Fund Delinquency Policy,

at p. 3; Exhibit D, Retirement Fund Delinquency Policy, at p. 3).

          44.      Defendants have failed or otherwise neglected to remit contributions for the months

of January 2019 through present day and therefore the contributions are delinquent. As such, the

Benefit Fund and Retirement Fund are entitled to liquidated damages and interest in accordance

with their Delinquency Policies for the months of January 2019 through present day.

          45.      Defendants’ actions violate ERISA § 515, 29 U.S.C. § 1145, and therefore Plaintiffs

are entitled to liquidated damages and interest pursuant to ERISA § 502(g)(2)(C)(ii), 29 U.S.C. §

1132(g)(2)(C)(ii).

                                               COUNT IV

                                    LMRA § 301, 29 U.S.C. § 185
                Breach of Contract and Failure to Pay Liquidated Damages and Interest

          46.      Plaintiffs repeat and reallege the allegations set forth above as if fully rewritten

herein.

          47.      As employers bound by the CBA, Defendants became obligated to comply with the

terms of the Funds’ Delinquency Policies. (Exhibit F, CBA). Pursuant to the Delinquency

Policies, contributions due to the Benefit Fund and Retirement Fund which are not received by the

due date will incur interest at the rate of 8% per annum from the due date, plus liquidated damages

equal to 5% or 10% of the delinquent contribution. (Exhibit B, Benefit Fund Delinquency Policy,

at p. 3; Exhibit D, Retirement Fund Delinquency Policy, at p. 3).

          48.      Defendants have failed or otherwise neglected to remit contributions for the months

of January 2019 through present day and therefore the contributions are delinquent. As such, the

                                                    10
 Case 3:19-cv-00652-DJH Document 1 Filed 09/13/19 Page 11 of 13 PageID #: 11




Benefit Fund and Retirement Fund are entitled to liquidated damages and interest in accordance

with their Delinquency Policies for the months of January 2019 through present day.

          49.   Defendants’ actions are in breach of the CBA and Delinquency Policy, and

therefore Plaintiffs are entitled to liquidated damages and interest pursuant to LMRA § 301, 29

U.S.C. § 185.

                                             COUNT V

                          ERISA § 502(g)(2)(E), 29 U.S.C. § 1132(g)(2)(E)
                               Order Compelling Payroll Audit

          50.   Plaintiffs repeat and reallege the allegations set forth above as if fully rewritten

herein.

          51.   As employers bound by the CBA, Defendants are obligated to comply with the

terms of the CBA and Delinquency Policies. (Exhibit F, CBA).

          52.   Pursuant to the Trust Agreements and Delinquency Policies, the Trustees of the

Benefit Fund and Retirement Fund have the authority to compel employers to submit to payroll

audits. (Exhibit A, Benefit Fund Trust Agreement, Sec. 8.1 at p. 69; Exhibit B, Benefit Fund

Delinquency Policy, at p. 4; Exhibit C, Retirement Fund Trust Agreement, Sec. 8.1 at p. 31; Exhibit

D, Retirement Fund Delinquency Policy, at p. 4).

          53.   Plaintiffs have no way of verifying, absent an audit, the number of hours worked

by covered employees. Thus, Plaintiffs have no way of ascertaining the amount(s) owed in

delinquent contributions, withholdings, liquidated damages, and interest.

          54.   Plaintiffs are entitled to an order compelling Defendants to submit to a payroll audit

pursuant to ERISA § 502(g)(2)(E), 29 U.S.C. § 1132(g)(2)(E).

          55.   Additionally, Plaintiffs are entitled to judgment for the costs of the audit, in

accordance with the Funds’ Delinquency Policies. (Ex. B at p. 5; Ex. D at p. 5).

                                                 11
Case 3:19-cv-00652-DJH Document 1 Filed 09/13/19 Page 12 of 13 PageID #: 12




    WHEREFORE, Plaintiffs demand the following relief:

    A.        Judgment in favor of Plaintiffs and against Defendants for unpaid and delinquent

    contributions owed by Defendants for the period of January 2019 through present day, in

    an amount to be determined;

    B.        Judgment in favor of Plaintiffs and against Defendants for accumulated interest and

    liquidated damages on the delinquent contributions from their respective due dates for the

    months of January 2019 through present day, plus any additional interest accrued at the

    time of an entry of judgment, in an amount to be determined;

    C.        Judgment in favor of Plaintiffs and against Defendants for unpaid working dues

    and vacation withholdings owed by Defendants for the period of January 2019 through

    present day, in an amount to be determined;

    D.        An Order compelling Defendants to submit all delinquent reports of hours worked

    for the period of January 2019 through present day, and Judgment in favor of Plaintiffs and

    against Defendants for the amounts shown due and owing in such reports;

    E.        Alternatively, if Defendants refuse to provide said reports, Plaintiffs request an

    Order compelling Defendants to submit to a payroll audit of their books and records to

    determine the amounts owed to Plaintiffs for delinquent contributions, withholdings,

    liquidated damages, interest, and audit costs in an amount to be determined;

    F.        That this Court retain jurisdiction over this cause pending compliance with all

    Orders;

    G.        An award of the costs and auditor fees incurred in the conduct of the audit, as

    provided in the Plaintiffs’ Delinquency Policies;




                                              12
 Case 3:19-cv-00652-DJH Document 1 Filed 09/13/19 Page 13 of 13 PageID #: 13




      H.     An award of reasonable attorneys’ fees incurred in connection with this action as

      provided for by the Trust Agreements and ERISA § 502(g); 29 U.S.C. § 1132(g); and

      I.     Any other legal or equitable relief which the Court deems just as provided for under

      ERISA § 502(g), 29 U.S.C. § 1132 (g), pursuant to ERISA § 502(a)(3), 29 U.S.C. §

      1132(a)(3).


Dated: September 13, 2019

                                           Respectfully submitted,

                                           /s/ Rex Dunn
                                           Rex Dunn (#19610)
                                           LEDBETTER PARISI LLC
                                           105 Daventry Lane, Suite 200
                                           Louisville, KY 40223
                                           (502) 384-5156
                                           (502) 276-9215 (fax)
                                           Counsel for Plaintiffs




                                              13
